

115 HR 3860 IH: IRS Data Verification Modernization Act of 2017
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3860IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. McHenry (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require Internet-based, real-time responses to
			 requests to verify taxpayer income for legitimate business purposes, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the IRS Data Verification Modernization Act of 2017. 2.Disclosure of taxpayer information for third-party income verification (a)In generalThe Secretary of the Treasury or the Secretary’s delegate (referred to in this section as the Secretary) shall implement a program to ensure that any qualified disclosure—
 (1)is fully automated and accomplished through the Internet, and (2)is accomplished in as close to real-time as is practicable.
 (b)Qualified disclosureFor purposes of subsection (a), the term qualified disclosure means a disclosure under section 6103(c) of the Internal Revenue Code of 1986 of returns or return information by the Secretary to a person seeking to verify the income of a taxpayer for a legitimate business purpose who has represented to the Secretary that such person will comply with the requirements of section 6103(p)(4) of the Internal Revenue Code of 1986.
			(c)User fee
 (1)In generalThe Secretary shall assess and collect a fee for disclosures described in subsection (a) at such rates as the Secretary determines are sufficient to recover the costs related to implementing the program described in subsection (a) not later than 5 years after such costs are paid or incurred. Such costs shall include the costs of any necessary infrastructure or technology.
 (2)Deposit of collectionsAmounts received from fees authorized by paragraph (1) shall be deposited as an offsetting collection in, and credited to, the account through which funds are made available to carry out the activities described in subsection (a).
				